Per Curiam.
The record before us includes a transcript of the proceedings before Judge Shaw and of the proceedings before Judge Johnston. All of the findings of fact made by Judge Johnston are fully supported by the evidence and these findings of fact fully support Judge Johnston’s order. Plaintiff failed utterly to support the allegations of his petition by his own testimony or otherwise.
No appeal lies from Judge Johnston’s order. Judge Johnston’s order is subject to review by this Court only upon allowance of its writ of certiorari as provided in G.S. 15-222. In the circumstances, *95we treat McBride’s purported appeal as a petition for writ of certiorari; and, when so considered, the petition is denied.
Appeal dismissed.
Petition for certiorari denied.
Moore, J., not sitting.